Citation Nr: 0209331	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  92-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
smashed right third finger.

2.  Entitlement to service connection for disability of the 
ring finger of the right hand.

3.  Entitlement to service connection for disability of the 
ring finger of the left hand.

4.  Entitlement to service connection for residuals of a 
fracture of the right clavicle.

5.  Entitlement to a compensable evaluation for a scar, right 
upper arm, residual of excision of neurilemoma.

6.  Entitlement to an evaluation greater than 10 percent for 
residuals, fracture of the right ulnar and radius with two 
operative scars.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1963 to February 
1967 and from November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1993 and June 2000 rating 
decisions of the Oakland, California, Department of Veterans 
Affairs (VA), Regional Office (RO).  As the veteran is an 
employee of the Los Angeles RO, rating decisions have been 
entered by the RO in Oakland, California.

The issues of entitlement to service connection for residuals 
of a smashed right third finger; entitlement to service 
connection for disability of the ring finger of the right 
hand; and entitlement to service connection for disability of 
the ring finger of the left hand were previously before the 
Board in April 1997 when they were remanded for additional 
development.  



FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  A chronic disability of the right third finger due to 
service has not been demonstrated.

3.  A chronic disability of the ring finger of the right hand 
due to service has not been demonstrated.

4.  A chronic disability of the ring finger of the left hand 
due to service has not been demonstrated.

5.  Chronic residual disability of a fractured right clavicle 
due to service has not been demonstrated.

6.  The scar, right upper arm, residual of excision of 
neurilemoma, is clinically asymptomatic.

7.  The service-connected fractures of the right ulnar and 
radius are manifested by a subjective complaint of pain, and 
asymptomatic well-healed post operative scars, without 
demonstration of functional or neurological impairment.


CONCLUSIONS OF LAW

1.  Chronic disability of the right third finger was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

2.  Chronic disability of the ring finger of the right hand 
was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).

3.  Chronic disability of the ring finger of the left hand 
was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).

4.  Chronic residual disability of fracture of the right 
clavicle was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).

5.  The criteria for a compensable evaluation for a scar, 
right upper arm, residual of excision of neurilemoma, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic 
Code 7804 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

6.  The criteria for a rating in excess of 10 percent for 
residuals, fracture of the right ulnar and radius with two 
operative scars, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.7, 4.118, Diagnostic Code 7804 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the veteran and the representative 
of the information and evidence necessary to substantiate a 
claim, and has enhanced its duty to assist a veteran in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  A rating decision apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case, and supplemental statements of the case apprised the 
veteran of the law applicable in adjudicating the appeals.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claims.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has been afforded a VA examination in relation to the 
status, nature and etiology of the disabilities at issue.  
The veteran has not indicated that there are outstanding 
records available which would serve to substantiate his 
claims.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of these matters.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Service Connection

The veteran seeks service connection for residuals of a 
smashed right third finger, disabilities of the ring finger 
of the right hand and of the left hand, and for residuals of 
a fracture of the right clavicle.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

Continuity of symptomatology is required only where the 
condition noted during in service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

To establish service connection, there generally must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000).

Service connection based on continuity of symptomatology may 
be established if the condition is observed during service or 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Residuals of a smashed right third finger and disabilities of 
the ring fingers (fourth fingers) of the right hand and the 
left hand

It is acknowledged that the service medical records show that 
in April 1964 the veteran had two warts removed from the left 
hand, and that in June 1965, he sought treatment for a 
smashed third finger of the right hand.  However, the service 
medical reports since June 1965 are silent with regard to any 
complaints of the fingers, and on discharge examination in 
October 1977, clinical evaluation was checked as normal.  
Additionally, when examined by the VA in April 1983, the 
veteran did not describe any numbness involving the fingers 
or hands and all motions were powerful in nature, and flexion 
of the fingers, abduction and adduction were complete.  VA 
outpatient treatment reports and examination reports dated 
from April 1990 to May 1992, and private medical reports from 
Dr. Lew, dated in July 1991, do not reference a smashed third 
right finger, or disability of the ring finger of the left or 
right hand.  

VA outpatient treatment reports and examination reports dated 
from March 1992 to June 1998 show continued treatment for 
complaints of pain of the ring fingers and that the veteran 
attributed his symptoms to the 1976 motor vehicle accident.  
Specifically, clinical entries from R.K.K., M.D., dated from 
February to March 1992 show that the veteran complained of 
numbness of both ring fingers.  The examiner noted the 
veteran's subjectively reported medical history, including 
occasional numbness in the right fingers at the time of the 
accident.  It was also noted that the veteran reported that 
right arm surgery to remove a plate had had no effect on his 
symptoms which had progressed somewhat over the years, until 
the altered sensations in the ring fingers and shoulder-neck 
area on the right were worse and more frequent.  Prior to 
reviewing the veteran's medical records, the physician 
acknowledged that the veteran had had a traumatic right 
forearm injury seventeen years ago with some reported related 
and unrelated symptoms in the upper extremity.  It was 
clinically noted that there had been some very soft findings 
for neurapraxic type injury or condition to the superficial 
radial branch and the dorsal ulnar branch of the right hand, 
possibly related to the surgical scars.  However, after 
reviewing the veteran's medical records, while the physician 
reiterated that the veteran had complaints referable to the 
in-service accident, the physician did not definitively 
relate the veteran's complaints of numbness of the fingers to 
service or any events of service.

Additionally, the record contains specific, definitive 
evidence, which is of great probative value, that is against 
the veteran's claim.  At VA examination in September 1992, 
the veteran complained of pain of the right ring finger.  The 
examiner, however, noted that, regarding the type of ache 
that the veteran complains of towards the ring fingers on 
both sides, that it seemed to be of cervical origin, probably 
due to cervical strain and probable injury of the soft 
tissues of the cervical spine and not due to the fracture 
itself.

On VA examination in June 1994, the veteran reportedly 
complained of tenderness of the right fourth digit when the 
diagnosis was status post motor vehicle accident, 1976, with 
mild residuals.  It was reported, however, that 
electromyography results dated in November 1993 revealed 
probable early bilateral carpal tunnel syndrome and no 
evidence of right cubital tunnel syndrome.  

In April 1995, R.C.H., M.D., noted after reviewing the 
veteran's claims file, that findings from a nerve conduction 
velocity  were suggestive of mild bilateral median nerve 
neuropathic process, as the impression from the study was 
probable early carpal tunnel syndrome.  He added the fact 
that these neurological changes were bilateral strongly 
suggests that no relationship existed with the previously 
documented right upper extremity trauma.  It was clinically 
opined that the only right upper extremity disability is mild 
carpal tunnel syndrome which is more likely than not 
unrelated to the service-connected right radius and ulnar 
disability.

While on neurological examination in December 1999, the 
examiner initially diagnosed status post smashed right third 
finger and, if present, would be as likely as not related to 
either the removal of the neurilemoma or the veteran's 
midshaft radial and ulnar fractures, the examiner also 
acknowledged that he did not have the veteran's claims file 
available for review.  For the left ring finger, it was 
reported that the veteran's ulnar neuropathy, if present, 
would not be related to anything that had occurred while the 
veteran was in service.  Moreover, in an addendum, dated that 
same month, the examiner, after reviewing the veteran's 
claims folder, stated that he saw no reason why any of the 
veteran's service-related injuries would result in a 
bilateral ulnar neuropathy.  The examiner added, in reviewing 
the veteran's medical records, there was no injury to the 
left upper extremity in service which would have resulted in 
any symptoms either of a medial or ulnar neuropathy involving 
the left upper extremity.  For the right, the removal of a 
neurilemoma above the right elbow involving the medial nerve 
would not have resulted in paresthesia over the ulnar 
distribution of the right hand, nor would it result in 
electrophysiological abnormalities consistent with carpal 
tunnel syndrome.  The examiner concluded it was more likely 
than not that the veteran's complaints of paresthesia of the 
upper extremities, as well as prior electrophysiological 
findings consistent with a mild carpal tunnel syndrome are 
not related to his service-connected injuries.

The examiner reiterated the above-discussed findings in a 
February 2000 addendum.  He summarized that the veteran's 
complaints of paresthesias in the upper extremities, as well 
as prior electrophysiological findings consistent with a mild 
carpal tunnel syndrome are not related to his service-
connected injuries, such as a result of excision of a 
neurilemoma from the right upper arm in June 1964, injury to 
the right third finger in June 1965, or the motor vehicle 
accident in 1976.

In light of the foregoing evidence of record, the Board finds 
that the preponderance of the evidence weighs against the 
veteran's claims of entitlement to service connection for 
residuals of a smashed right third finger and for entitlement 
to service connection for disabilities of the ring fingers of 
the right hand and the left hand.  The appeal is denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.

Residuals of a clavicle fracture

The veteran also seeks service connection for residuals of a 
fractured right clavicle.  The veteran asserts that he 
incurred this injury during the April 1976 motor vehicle 
accident.  However, the probative, objective evidence of 
record does not support the veteran's contention.  

While the service medical records show that the veteran 
sustained several injuries in a motor vehicle accident in 
April 1976, they are silent with regard to a fracture of the 
right clavicle.  On discharge examination in October 1977, 
clinical evaluation of the musculoskeletal system was checked 
as normal.  Additionally, when VA examined the veteran in 
April 1983, no complaints or adverse findings of the clavicle 
were noted.  VA outpatient treatment reports and examination 
reports dated from April 1990 to November 1991, as well as 
private medical reports from Dr. Lew dated in July 1991 do 
not reference the disability.  In this case, the record shows 
that the right clavicle fracture was initially noted on a VA 
x-ray report dated in May 1992.  The report recorded an 
impression of old well-healed right clavicle fracture; 
otherwise, no significant pathology noted.  That report does 
not reference service or any event of service.  

There is no competent evidence of record relating the 
veteran's residuals of a right fracture clavicle to service 
or any events of service.  It is noted that R.K.K., M.D., 
examined the veteran in February and March 1992, and in his 
examination report, the physician stated, after reviewing the 
veteran's medical records, that the veteran had pain at the 
neck-shoulder junction area which has been present ever since 
the time of the injury and did not occur prior to that time.  
However, the Board finds that this medical opinion is of 
little probative value because it is inconsistent with the 
other, objective evidence of record.  

As previously noted, the service medical records are silent 
with regard to a fracture of the right clavicle and the post-
service evidence shows that the disability was initially 
noted in May 1992, more than fifteen years post service.  
Moreover, VA and private clinical reports prior to 1992 are 
silent in this regard, whereas the reports show that the 
veteran received treatment for cervical spine disabilities on 
several occasions.  VA x-ray reports show mild degenerative 
changes at C4-5 and C5-6 in October 1991 and normal findings 
of the cervical spine on magnetic resonance imaging dated in 
November 1991.  A VA discharge summary report also shows in 
June 1992 the veteran complained of intermittent neck pain 
with sharp shooting pains into the hands, although clinical 
findings were normal.  

Additionally, at VA examination dated in September 1992, the 
examiner found that the type of ache that the veteran 
complained of around his left and right shoulders seemed to 
be of cervical origin, probably due to the cervical strain 
and probable injury of the soft tissues of the cervical 
spine.  He added they were not due to the fracture itself.  

The veteran then underwent a VA examination in December 1999.  
After neurological examination, in an addendum, the examiner 
stated that the veteran's right shoulder difficulties are not 
directly related to the motor vehicle accident in 1976, or 
the surgery for the neurilemoma in 1964 or other definite 
findings.  He added that there was indication in the review 
of the medical records that the veteran had been evaluated 
for cervical spine difficulties and that he, the examiner, 
saw a connection present in that regard rather than to any 
service-connected problems.  

In light of the foregoing, the Board finds that the probative 
and persuasive evidence weighs against the veteran's claim.  
The medical opinions rendered by the VA examiner in 1992 and 
neurological examiner in December 1999 are of great probative 
value because they are consistent with the service medical 
records and post-service medical reports, whereas the medical 
opinion of R.K.K., M.D., which attributes the veteran's 
complaints to service, is of limited probative value, as it 
is inconsistent with the evidence of record.  Curry v. Brown, 
7 Vet. App. 59 (1994); Wood v. Derwinski, 1 Vet. App. 406 
(1991) (holding the Board is not bound to accept the 
diagnosis of PTSD if the evidence of record does not 
objectively support that diagnosis). 

Given the aforementioned, the preponderance of the evidence 
weighs against the veteran's claim.  The evidence does not 
establish that the veteran's residuals of a right clavicle 
were incurred in, aggravated by, or in any way related to 
active service.  The appeal is denied.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.


Increased Evaluations

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all the evidence of record pertaining to the 
veteran's medical history.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical history and findings 
pertaining to the disability.

A 10 percent rating is warranted for scars that are 
superficial, poorly nourished with repeated ulcerations or 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  Other scars 
shall be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Limitation of flexion of the major forearm to 100 degrees 
warrants a 10 percent evaluation and limitation of flexion to 
110 degrees warrants a zero percent evaluation.  Under 
diagnostic code 5207, limitation of extension of the major 
forearm to 45 or 60 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207. 

Diagnostic code 5212 provides for a 10 percent rating for 
malunion of the radius with bad alignment and diagnostic code 
5213 provides for a 10 percent rating for limitation of 
supination to 30 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Code 5212 and 5213.

Mild incomplete paralysis of the musculocutaneous nerve of 
either upper extremity warrants a zero percent rating, 
moderate incomplete paralysis of either upper extremity 
warrants a 10 percent rating, and severe incomplete paralysis 
of either upper extremity warrants a 20 percent rating.  
Complete paralysis of the major upper extremity with 
weakness, but not loss of flexion of the elbow and supination 
of the forearm, warrants a 30 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8517.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

A scar, right upper arm, residual of excision of neurilemoma

By rating decision dated in May 1993, service connection for 
residuals of a scar of the right upper arm, residual of 
excision of neurilemoma, was granted and rated as 
noncompensably disabling under diagnostic code 7805.  By 
letters received in 1998 and 1999, the veteran indicated that 
an increased rating was warranted.  As noted above, the June 
2000 rating decision on appeal confirmed and continued the 
noncompensable rating.

VA examination in December 1999 revealed a well-healed 3-
centimeter scar extending proximally from the proximal ulnar 
in the area of the right elbow.  Range of motion of the right 
elbow was full on flexion, extension, pronation, and 
supination.  Tinel's sign was subjectively positive on 
palpation of the right ulnar nerve at the elbow, but 
neurological examination revealed normal strength and tone.  
Sensory was intact to pin, soft touch, position, vibration 
and stereognosis.  The diagnosis was status post excision of 
neurilemoma.  

The objective evidence shows that the veteran's right upper 
arm scar, residual of excision of a neurilemoma, is 
asymptomatic.  Consideration has been given to diagnostic 
codes 5206, 5207, 7803, and 7804.  However, the clinical data 
does not show that the veteran's disability is productive of 
pain, ulceration or tenderness of the scar, or limitation of 
function of the right forearm.  As such, the criteria for a 
compensable rating are not met.  Additionally, the record 
before the Board does not contain evidence of "exceptional 
or unusual" circumstances that would preclude the use of the 
regular Rating Schedule.  In this regard, there is no 
demonstration that the disability has resulted in marked 
interference with employment nor that it has required 
frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Residuals, fracture of the right ulnar and radius with two 
operative scars

By rating decision dated in July 1983, service connection for 
residuals, fracture of the right ulnar and radius with two 
operative scars was granted and rated as noncompensably 
disabling under diagnostic codes 5299-5206.  In April 1994, 
the rating was increased to 10 percent under diagnostic code 
7804.  By letter received in 1998 and 1999, the veteran 
indicated that an increased rating was warranted.

However, the criteria for a rating in excess of 10 percent 
have not been met.  The maximum rating allowable for poorly 
nourished, ulcerated, tender or painful scars under 
diagnostic code 7803 or 7804 has already been assigned.  
Thus, a higher rating under the provisions of either of those 
diagnostic codes is prohibited.  Additionally, the provisions 
of 7805 have been considered.  There is no objective evidence 
of record demonstrating that the veteran's disability is 
productive of compensable limitation of motion of the right 
forearm or neurological impairment. 38 C.F.R. § Part 4, 
Diagnostic Codes 5206, 5207, and 8517.

VA examination in December 1999 revealed surgical scars 
extending 20-centimeters or so on the forearm, both over the 
radius and ulnar.  Range of motion of the right elbow and 
wrist were full on flexion, extension, pronation, and 
supination.  Tinel's sign was subjectively positive on 
palpation of the right ulnar nerve at the elbow.  Tinel's 
sign was negative in the wrist.  Range of motion of the 
intrinsic hand joints was normal.  Neurological examination 
revealed normal strength and tone.  Sensory was intact to 
pin, soft touch, position, vibration and stereognosis.  In 
view of the foregoing, the preponderance of the evidence is 
against a finding that the criteria for a compensable rating 
are met.  

As a note, the veteran has alleged that separate ratings are 
warranted for the two scars of the radius and ulnar.  
However, the evidence does not demonstrate that separate 
ratings, at this time, are warranted.  In Esteban v. Brown, 
6 Vet. App. 259 (1994), the United States Court of Veterans 
Appeals (Court) held that two separate disability ratings are 
possible in cases in which the veteran has separate and 
distinct manifestations from the same injury.  However, the 
evaluation of the same manifestations under various diagnoses 
is to be avoided.  For determining whether a separate rating 
is appropriate, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other.  Id.; 
38 C.F.R. § 4.14.  Here, the evidence merely shows that the 
veteran complains of pain of the right forearm generally.  
There is no evidence of distinct functional or neurological 
impairment associated with each scar independently.  Thus, 
despite the presence of two scars, the assignment of separate 
ratings is not warranted.  To do so would amount to 
pyramiding.  38 C.F.R. § 4.14.

Additionally, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular Rating Schedule.  In 
this regard, there is no demonstration that the disability 
has resulted in marked interference with employment nor that 
it has required frequent periods of hospitalization.  
38 C.F.R. § 3.321(b)(1) (2001).  The appeal is denied.


ORDER

Service connection for residuals of a smashed right third 
finger is denied.

Service connection for disability of the ring finger of the 
right hand is denied.

Service connection for disability of the ring finger of the 
left hand is denied.

Service connection for residuals of a fracture of the right 
clavicle is denied.

A compensable evaluation for a scar, right upper arm, 
residual of excision of neurilemoma, is denied.

An evaluation greater than 10 percent for residuals, fracture 
of the right ulnar and radius with two operative scars, is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

